IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 DAMON WHEELER, SR.,                              :   No. 31 WAP 2022
                                                  :
                      Appellant                   :   Appeal from the Order of the
                                                  :   Commonwealth Court entered June
                                                  :   1, 2022 at No. 196 MD 2021.
               v.                                 :
                                                  :
                                                  :
 DEPARTMENT OF CORRECTIONS,                       :
                                                  :
                      Appellee                    :


                                          ORDER


PER CURIAM

       AND NOW, this 23rd day of November, 2022, the Order of the Commonwealth

Court is affirmed in part and vacated and remanded in part. We affirm the Order to the

extent it affirms the trial court as to the 340 days of credit for time served and the

imposition of financial penalties. We otherwise vacate the Order and remand solely for a

determination of the merits of Damon Wheeler, Sr.’s request for credit for time served

from his arrest in Philadelphia County on May 11, 2019, until his transfer to Cambria

County on July 19, 2019. See 42 Pa.C.S. § 9760(1) (providing that a defendant is entitled

to credit for time served “for all time spent in custody as a result of the criminal charge”).